            Case 4:15-cr-01723-RCC-DTF Document 609 Filed 10/23/18 Page 1 of 1



                                       DISTRICT JUDGE'S MINUTES
                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA – TUCSON
U.S. District Judge: Raner C. Collins              Date: October 23, 2018
USA v. Lonnie Ray Swartz                           Case Number: CR-15-01723-001-TUC-RCC (DTF)

Assistant U.S. Attorney: Wallace Kleindienst/Mary Sue Feldmeier
Attorney for Defendant: Sean Chapman/Jaime Calle, Retained
Deputy Clerk: Sherry Gammon
Court Reporter: Erica McQuillen
Interpreter for victim’s family: N/A for this proceeding only
Defendant: ☒Present         ☐ Not Present ☒Released           ☐Custody        ☐ Summons ☐ Writ

JURY TRIAL:
9:00 a.m. – Counsel review the list of prospective jurors provided to the Court.
9:41 a.m. - In absence of the prospective jurors, counsel agree to alternating strikes with random
selection of 4 alternates.

9:44 a.m. – The Court addresses a member of the public regarding the inability to accommodate seating
the public in the courtroom during jury selection.

Prospective jurors enter the courtroom at 9:45 a.m.
Prospective jurors are sworn and voir dire commences.

Recess taken 10:47 a.m. - 10:54 a.m.
Voir dire resumes.

Lunch recess taken 12:00 p.m. – 1:00 p.m.
Voir dire resumes.

2:09 p.m. – Prospective jurors are excused to allow counsel to make strikes

The prospective jurors enter at 3:12 p.m. 16 jurors are selected.

Proceedings conclude at 3:32 p.m. Trial continues to 10/24/2018 at 9:30 a.m. before Chief Judge
Raner C. Collins.


                                                                Jury Trial: 5 Hours 25 Minutes

                                                                Start: 9:00 a.m.
                                                                Stop: 3:32 p.m.
